                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

 ALLEN LEE DAVISON                                                                    PLAINTIFF

 v.                                    Civil No. 6:18-CV-06101

 JOSHUA A. MERRITT                                                                DEFENDANTS


                                             ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis. Currently before the Court is Defendant’s Motion to Stay

Discovery. (ECF No. 18).

       In this Motion, Defendant argues discovery in this matter should be stayed until the Court

rules on Defendant’s pending Motion for Summary Judgment, which argues that Plaintiff failed to

exhaust his administrative remedies for his claims. Specifically, Defendant asserts that, if granted,

his Motion will likely terminate the case. Therefore, according to Defendant, a stay of discovery

at this stage will promote judicial efficiency and prevent unnecessary expenditure of time and

resources by the parties.

       Pursuant to Federal Rule of Civil Procedure 26(c), “[t]he Court may, for good cause, issue

an order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

or expense” of discovery. The party seeking the protective order or stay bears the burden of

demonstrating good cause for issuance of the order. See General Dynamics Corp. v. Selb.

Manufacturing. Co., 481 F.2d 1204, 1212 (8th Cir. 1973). The Court must also consider the

hardship granting the protective order might cause the non-moving party. Id. The trial court has

particularly broad discretion in determining discovery disputes. See Hofer v. Mack Trucks Inc.,

981 F.2d 377, 381-2 (8th Cir. 1992).

                                                 1
       I find Defendant has demonstrated sufficient cause to warrant a temporary stay of discovery

in this matter. The Court does not need any additional facts in order to rule on Defendants’ Motion

for Summary Judgment. Further, Plaintiff will not be prejudiced by this stay as he will be able to

conduct discovery, if necessary, once the Motion for Summary Judgment is ruled upon.

       Accordingly, Defendant’s Motion to Stay Discovery (ECF No. 18) is hereby GRANTED.

If the Motion for Summary Judgment is denied in whole or in part, Defendant will have sixty (60)

days from the date of the Order Denying the Motion to complete discovery.


       IT IS SO ORDERED this 13th day of December 2018.

                                                     /s/ Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE




                                                2
